Exhibit Execution Copy WAIVER AND SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (2006) This Waiver and Second Amendment dated as of February 17, 2009 (this “Second Amendment”) to the Note Purchase Agreement dated as of December 7, 2006 as amended by the First Amendment thereto dated February 1, 2008 (the “Note Purchase Agreement”) is between Modine Manufacturing Company, a Wisconsin corporation (the “Company”), and each of the institutions which is a signatory to this Second Amendment (collectively, the “Noteholders”). RECITALS: A.
